Citation Nr: 0609225	
Decision Date: 03/30/06    Archive Date: 04/07/06	

DOCKET NO.  04-44 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation 
(reduced to 10 percent) for bilateral hearing loss. 

2.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of the seventh (facial) cranial 
nerve.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1968 to 
September 1970, including a nine-month tour in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The increased rating regarding 
the seventh cranial nerve is decided herein, but the issue of 
entitlement to restoration of a 20 percent evaluation for 
bilateral hearing loss must be remanded, for the reasons 
provided below, to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  

During the pendency of this appeal, the veteran has requested 
the assignment or an increase in his clothing allowance 
attributable to his service-connected postoperative prostate 
cancer, and this issue has not been addressed and is referred 
to the RO for appropriate action.  Also during the pendency 
of this appeal, the representative has noted that the veteran 
has been granted service connection for erectile dysfunction 
secondary to diabetes (presumptive herbicide), and has raised 
the question of whether the veteran should be granted service 
connection for diabetes itself.  This issue has also not been 
addressed and is referred back to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The residuals attributable to the veteran's postoperative 
seventh (facial) cranial nerve more nearly approximates 
severe than moderate in degree.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the 
postoperative residuals of the seventh (facial) cranial nerve 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124(a), 
Diagnostic Code 8207 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence. 

A review of the claims folder reveals that the veteran has 
apparently not been provided formal VCAA notice with respect 
to his claim for increase regarding his postoperative facial 
nerve.  Ordinarily, this would necessarily result in remand 
for correction of a procedural defect in accordance with 
38 C.F.R. § 19.9 (2005).  However, the Board notes that the 
veteran specifically requested an increase to 20 percent in 
his December 2004 substantive appeal, 20 percent is the 
maximum schedular allowance for incomplete paralysis of the 
seventh cranial nerve, and the Board is prepared to allow a 
20 percent evaluation in the following decision.  
Accordingly, the Board finds that failure to provide VCAA 
notice with respect to this issue is harmless error, and 
believes the veteran to be better served by providing the 
allowance to the disability evaluation which he has 
requested, rather to remand the issue for further 
development.  

In this regard, the Board would point out that, in the 
ordinary course and as a matter of standard operating 
procedure, the assignment of an effective date for this 
increase is generally left to the RO in the first instance.  
The RO is notified that the recent Court case of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 appears 
to now require that a veteran receive VCAA notice with 
respect to effective dates.  For further guidance, the RO is 
referred to VBA Fast Letter 06-04.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or organ or system of the 
body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

Disability from neurological impairment is to be evaluated in 
proportion to the impairment of motor, sensory, or mental 
function.  Paralysis of the seventh (facial) cranial nerve 
which is complete warrants a 30 percent evaluation, which is 
incomplete but severe warrants a 20 percent evaluation, and 
which is incomplete but moderate warrants a 10 percent 
evaluation.  Evaluations are dependent upon the relative loss 
of innervation of facial muscles.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8207.  

Analysis: The veteran underwent an excision of facial 
schwannoma with nerve graft in 1978.  In addition to profound 
right ear hearing loss, the right facial nerve was adversely 
affected by surgery.  An October 1999 VA otolaryngological 
examination noted that the veteran had right facial nerve 
Grade III recovery with significant synkinesis loss.  

In his October 2002 claim for increase, the veteran stated 
that the facial nerve damage on the right side of his face 
had increased in severity.  The right eyebrow and right 
forehead could not move, nor could he smile from the right 
side of his mouth.  In his March 2004 notice of disagreement, 
the veteran wrote that he had excessive right side sinus 
drainage and a tearful right eye while eating.  In his 
substantive appeal, the veteran wrote that he had chronic 
nasal congestion, chronic tearing of the right eye, drooping 
of the right side of his face and difficulty completely 
shutting his right eye.  

In October 2003, the veteran was provided a VA neurological 
examination.  The claims folder was reviewed.  It was 
recorded that the veteran had facial nerve paralysis since a 
spindle tumor had been resected.  He could not elevate his 
right forehead, could not smile, had difficulty puffing the 
right cheek, and while he could close the left eye, it could 
not close adequately to keep water out of the eye when 
washing or bathing.  The veteran complained of a chronically 
dry mouth with occasional tightening of the muscles or a 
pinching sensation on the right side of the face which was 
infrequent.  On testing, the veteran's eye movements were 
intact, his soft palate elevated symmetrically and his tongue 
was not affected.  Sensation was intact.  It was also noted 
that the veteran's right forehead had lost normal tissue 
lines as compared with the left side of his face.  The 
assessment was right facial nerve paralysis.  The examining 
neurologist did not indicate whether paralysis was mild, 
moderate or severe.  

In October 2004, the veteran's private treating physician 
wrote that he had been following the veteran medically since 
1978.  As a result of a right tympanomastoidectomy for 
removal of a schwannoma, he had a mastoid cavity which had 
chronic drainage and required cleaning every few months.  In 
addition to profound right ear hearing loss, he had "severe 
paralysis of the right side of his face."  There was chronic 
right eye tearing.  

Based upon consideration of all of the evidence on file, the 
Board concludes that the symptoms clinically identified as 
directly attributable to the veteran's impaired seventh 
(facial) cranial nerve more nearly approximate those 
contemplated as incomplete but severe in nature, sufficient 
to warrant the next higher 20 percent evaluation.  It is 
clear that there is not complete paralysis of this nerve as 
the veteran has not lost all ability for facial, eye and 
mouth movements which would result from complete paralysis.  

However, the collective impairment described by the veteran 
and verified on clinical evaluation appears to the Board to 
more nearly approximate a level of disability fairly 
contemplated by the 20 percent evaluation for incomplete 
paralysis with severe residuals.  The veteran's private 
treating physician characterized the paralysis as severe, and 
the most recent VA examiner failed to provide any 
characterization.  The evidence more nearly approximates the 
criteria for the next higher evaluation, which is in fact the 
highest evaluation available under the schedule for 
incomplete paralysis of the seventh (facial) cranial nerve.


ORDER

Entitlement to a 20 percent evaluation for the postoperative 
residuals of an impaired seventh (facial) cranial nerve is 
granted.  


REMAND

Initially, the Board notes that after the veteran's claims 
folder was forwarded to the Board on appeal, the veteran 
forwarded an additional and new audiometric examination for 
consideration to the RO, and the RO forwarded this 
information to the Board to be associated with the claims 
folder.  The representative's cover sheet to this examination 
requested the issuance of a supplemental statement of the 
case, and no waiver of initial RO consideration was provided 
to the Board.  Accordingly, as this audiometric examination 
is certainly relevant to the pending appeal, the Board is 
prohibited from considering it in the first instance, absent 
a waiver, so the issue must be returned to the RO for initial 
consideration. 

Additionally, as noted above, the veteran has at no time 
during the pendency of the appeal been provided formal VCAA 
notice of the evidence necessary to substantiate this claim.  
Although it is clear that the veteran has in fact been 
provided the laws and regulations governing compensable 
evaluations for hearing loss, and a complete explanation of 
the assignment of a 10 percent evaluation when there is 
profound deafness in one year, and normal hearing for the 
other ear, the lack of VCAA notice would render any decision 
of the Board failing to grant the highest possible schedular 
evaluation reversible for error.  

The last formal VCAA notice on file from September 2002 was 
specifically generated with respect to disability from 
residuals of prostate cancer.  The Board would point out that 
the recent Dingess case referred to above specifically 
discusses VCAA notice with respect to effective dates, and 
because the RO's rating reduction of the veteran's 20 percent 
evaluation to 10 percent was made effective to October 2002, 
VCAA notice will also necessarily have to be provided 
regarding effective dates.  Again, the RO is referred to VBA 
Fast Letter 06-04.   

In a February 2004 rating decision, the RO reduced the 
evaluation of the veteran's hearing loss from 20 to 10 
percent.  In his March 2004 notice of disagreement, the 
veteran principally disagreed with the rating reduction, 
although this statement could also be read as a claim for an 
increased evaluation.  Commencing with the September 
statement of the case forward, the RO has treated this appeal 
as one for an increased evaluation, when in fact the issue is 
entitlement to restoration of a 20 percent evaluation (or the 
propriety of the rating reduction action).  Although the 
veteran has been provided the laws and regulations governing 
compensable evaluations for hearing loss, he has not been 
provided laws and regulations applicable to rating 
reductions.  Because the 20 percent evaluation does not 
appear to have remained in effect for five years, 38 C.F.R. 
§ 3.344(a) (2005) does not appear to be applicable.  However, 
38 C.F.R. § 3.105(e) (2005) is applicable.  

Careful review of the folder reveals that a May 2000 rating 
decision granted the veteran an increased evaluation from 10 
to 20 percent which was specifically noted to include a 10 
percent evaluation for hearing loss, and an additional 10 
percent evaluation under now superseded Diagnostic Code 6208 
for malignant ear growths.  In the same rating decision, the 
RO granted service connection for residuals of the impaired 
right facial nerve with a noncompensable evaluation in 
consideration of Diagnostic Code 6207.  

Looking forward to the rating decision now on appeal from 
February 2004, the RO appears to have swapped the additional 
10 percent evaluation which had been associated with the 
veteran's hearing loss under superseded Diagnostic Code 6208 
for a compensable evaluation for the veteran's right facial 
nerve under Diagnostic Code 8207, and made these changes 
effective to the same date.  The rating reduction was thus 
accomplished without pre-termination notice because no actual 
reduction in (total) compensation was affected.  

Accordingly, it does not actually appear that the veteran 
sustained a rating reduction from 20 to 10 percent solely for 
bilateral hearing loss, but instead that the additional 
10 percent evaluation initially assigned under superseded 
Diagnostic Code 6208 was substituted for with a 10 percent 
assignment under the appropriate right facial nerve 
Diagnostic Code 8207.  These various rating actions bear some 
additional consideration and clarification by the RO on 
remand.  

For these reasons and bases, this issue is REMANDED to the RO 
for the following action:  

1.  Initially, the RO should provide the 
veteran with an adequate formal VCAA 
notice which addresses his claim for 
restoration of a 20 percent evaluation 
(which initially contemplated 10 percent 
for hearing loss and 10 percent for new 
ear growth), and also a claim for 
increase with respect to hearing loss 
disability alone.  With respect to 
Dingess, the RO is again referred to VBA 
Fast Letter 06-04 with respect to 
additional VCAA notice requirements 
regarding effective dates.  Any evidence 
or argument submitted in response by the 
veteran must be added to the claims 
folder.  

2.  After completion of VCAA compliance 
above, the RO should again consider the 
rating issues presented in this appeal.  
If, in the RO's discretion, any 
additional development by way of VA 
examination with request for opinions may 
be indicated, then such development 
should be completed.  The RO should again 
address the merits of the claim and if 
the decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case which includes a discussion 
of VCAA compliance, both rating reduction 
and rating increase, and they must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


